WHITING, J.
Action for malicious prosecution. Verdict and judgment for plaintiff. From such judgment and an order denying 4 new trial defendant appeals.
*585In the criminal proceedings upon which this action is based appellant herein was the complaining witness. Such proceedings grew out of certain transactions between appellant and respondent. This criminal proceeding was dismissed without any trial upon the charge preferred against respondent. This dismissal came as a result of a settlement of the matters in dispute between these parties, which settlement included an agreement' on the part of appellant not to further prosecute such criminal proceeding. This agreement as shown by the undisputed evidence, was insisted upon and procured by the active efforts of respondent’s duly employed and authorized attorneys. We have not overlooked the fact that, in answer to an interrogatory submitted to it, the jury found that the attorney through whose efforts this agreement was procured acted without authority. Such finding is absolutely without support under the undisputed evidence.
A dismissal so procured is not such a termination of the criminal proceeding as will support an action for malicious prosecution. 26 Cyc. 59; Craig v. Ginn, 3 Pennewill (Del.) 117, 48 Atl. 192, 53 L. R. A. 715, 94 Am. St. Rep. 77; Halberstadt v. New York Life Ins. Co., 194 N. Y. 1, 86 N. E. 801, 21 L. R. A. (N. S.) 293, 16 Ann. Cas. 1102. The trial court, under such undisputed evidence, should have advised the jury to return a verdict for appellant.
The judgment and order apepaled from are reversed.